Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20110091136A) in view of Kobayashi (US20150200087).
Regarding claims 1, 3 and 5-6, Lee et al. teaches a substrate treating apparatus (see abstract) comprising: a support unit 111 capable of supporting the substrate W; a discharge unit 127 capable of discharging an organic solvent (such as Isopropyl alcohol – reads on claim 5) onto the substrate W supported on the support unit 111; and a solvent supply unit capable of supplying the organic solvent heated to a temperature higher than the boiling point of the organic solvent at atmospheric pressure in a liquid state to the discharge unit 127, wherein the solvent supply unit comprises: a tank 121 including an inner space 123 in which the organic solvent may be filled; a heating member 157/160 capable of heating the organic solvent in the tank 121; a pressing member (see 170 and associated piping, capable of supplying an inert gas into the inner space – reads on claims 3 and 6) connected with the inner space 123; and a connection pipe 125 that connects the tank 121 and the discharge unit 127 (see figures 1-3 and pages 6-9 of the translation). Lee et al. does not explicitly teach the pressing member is capable of controlling a pressure of the inner space. Kobayashi teaches a substrate treating apparatus (see abstract) and that a gas supply system 33 may include a valve 333 so as to control the supply of gas to the nozzle (see figure 1, paragraphs [0063] and [0066]). Since both Lee et al. and Kobayashi teach substrate treatment apparatuses with gas supply systems it would have been obvious to one of ordinary skill in the art that the nitrogen gas supply system in the system by Lee et al. may include a valve so as to allow for control of the supply of gas, as shown to be known and conventional by Kobayashi. Since the pressing member is fluidically connected to the inner space, it is readily apparent that control of the gas flow into the inner space will allow for control of the pressure of the inner space.
Regarding claim 2, Lee et al. and Kobayashi together teach the limitations of claim 1. Lee et al. also teaches in page 5 of the translation that the temperature of the organic solvent may be raised to near its boiling point. Lee et al. does not explicitly teach a controller. Kobayashi teaches in paragraphs [0066]-[0071] a controller 4 that is capable of controlling the operation of all of the instruments and processes associated with the substrate treatment mechanism, including the gas supply valve 333, allowing for an automated process. Since both Lee et al. and Kobayashi together teach substrate treatment systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a controller may be included in the modified system by Lee et al. so as to allow for the automation of the substrate treatment system. 
Regarding claim 4, Lee et al. and Kobayashi together teach the limitations of claim 3. Lee et al. also teaches in figure 2 that the tank 121 comprises a circulation line for circulating the liquid contained therein, wherein the heating member 157 is provided in the circulation line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711